Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This action is responsive to the Application filed on 12/1/2020.  
This application claims benefit of Priority under 35 U.S.C. §119 (XX) from Provisional U.S. Patent Application No xx, filed on xx.
This application is a continuation of U.S. patent application Ser. No. 16/437349, filed on 6/11/2019 which is a continuation of U.S. patent application Ser. No. 15/350,524, filed Nov. 14, 2016, which further claims priority from Japanese Patent Application No. 2015-231584 filed on Nov. 27, 2015.
Claims 1-16 are pending in the case.  Claims 1, 15, and 16 are independent claims.




REASONS FOR ALLOWANCE

The following is an Examiner’s statement of reasons for allowance:

Claims 1-16 are allowed. 



Kang discloses system and a 
non-transitory computer-readable medium storing instructions to control a portable terminal, which has a network interface, a display, a user interface, and a storage, the instructions being capable of instructing at least one processing for image data to an image processing device having an execution unit capable of executing a processing for image data, the instructions causing the portable terminal to perform processes comprising: 
(Kang paragraph [0105], [0159] discloses computer readable medium, portable terminal including display, UI, and storage as shown in figs. 3 and 8) 
an operation screen display process of displaying in a case where device identification information for identifying a designated device is stored in the storage an operation screen display process of displaying, an operation screen including both a device designation object and a plurality of processing objects on the display, each of the device designation object and the plurality of processing objects on the display being selectable by the user interface, 
(Kang paragraph [0069]-[0072] discloses displaying screen 301 including device designate object 320 and Processing object 310, print, scan, fax as shown in figure 3) 
wherein a designated device is a device being a target of instructing of the processing by the instruction, 
(Kang paragraph [0069]-[0072] discloses displaying screen 301 including device designate object 320 designating device MFP 200 and Processing object 310, print, scan, fax as shown in figure 3) 
the device designation object is corresponding to designation of the designated device, and 
(Kang paragraph [0069]-[0072] discloses designate object 320 corresponds to designated device Samsung CLP-620 as shown in figure 3) 

(Kang paragraph [0069]-[0072] discloses plurality of processing objects 312, 313, and 314 corresponds to plurality of processing print, scan and fax as shown in figure 3) 
wherein the instructions cause the portable terminal to perform processes comprising: 
a receiving process of, in response to receiving an operation to designate a processing object in the operation screen including both the device designation object and the plurality of processing objects on the display by the user interface in the case where the device identification information for identifying the designated device is not stored in the storage, 
(Kang paragraph [0076] discloses device identification is not stored, no device is selected)
receiving an operation to designate an image processing device as the designated device and 
(Kang paragraph [0077] discloses receiving an operation to designate image processing device, the user may select an MFP 200; Kang paragraph [0060] wireless communication between user device and image processing device) 
storing, as a device storing information of the designated device, a device identification information of the image processing device designated by the receiving process, into the storage; and 
(Kang paragraph [0060]-[0063] discloses obtains information of the MFP 200 and storing information of the MFP 200, for example, media access control (MAC) address and a device name) 
wherein the instructions cause the portable terminal to perform processes comprising: an execution preparing process of, in response to receiving the operation that designates a processing object in the case where the device identification information for identifying the designated device is stored in the storage, preparing an execution of an operation corresponding to a designated processing object, by the designated device. 



Ishiguro discloses system and a non-transitory computer-readable medium storing instructions to control a portable terminal wherein 
in response to receiving an operation to designate a processing object in the operation screen including both the device designation object and the plurality of processing objects on the display by the user interface in the case where the device identification information for identifying the designated device is not stored in the storage 
(Ishiguro paragraph [0055] discloses receiving operation to designate an processing object, a copy, a scan, and a facsimile, as shown in figure 3A incase where device identification information is not stored, an MFP selection screen 221 is displayed on the input panel 210 and a user selects an MFP, as shown in figure 3B)


The cited prior art of record does not disclose combination of system and a non-transitory computer-readable medium storing instructions to control a portable terminal, which has a network interface, a display, a user interface, and a storage, the instructions being capable of instructing at least one processing for image data to an image processing device having an execution unit capable of executing a processing for image data, the instructions causing the portable terminal to perform processes comprising: an operation screen display process of displaying, in both a case where device identification information for identifying a 
a receiving process of, in response to receiving an operation to designate a processing object in the operation screen including both the device designation object and the plurality of processing objects on the display by the user interface in the case where the device identification information for identifying the designated device is not stored in the storage, receiving an operation to designate an image processing device as the designated device and storing, as a device storing information of the designated device, a device identification information of the image processing device designated by the receiving process, into the storage; and wherein the instructions cause the portable terminal to perform processes comprising: an execution preparing process of, in response to receiving the operation that designates a processing object in the case where the device identification information for identifying the designated device is stored in the storage, preparing an execution of an operation corresponding to a designated processing object, by the designated device. 







ALLOWABLE SUBJECT MATTER

Claims 1-16 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEANETTE J PARKER/Primary Examiner, Art Unit 2175